IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,608



                          EX PARTE MARTIN BUENO, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 08-04-13CRF IN THE 81ST DISTRICT COURT
                             FROM FRIO COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of indecency with

a child and sentenced to eight years’ imprisonment.

        Applicant contends that he was denied his right to appeal when the mail system failed to

deliver his notice of appeal to the Frio County District Clerk’s office. We remanded this application

to the trial court for findings of fact and conclusions of law.

        The trial court has determined that Applicant was denied his right to appeal. We agree. We
                                                                                                      2

find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the

judgment of conviction in Cause No. 08-04-13CRF from the 81st Judicial District Court of Frio

County. Applicant is ordered returned to that time at which he may give a written notice of appeal

so that he may then, with the aid of counsel, obtain a meaningful appeal. Within ten days of the

issuance of this opinion, the trial court shall determine whether Applicant is indigent. If Applicant

is indigent and wishes to be represented by counsel, the trial court shall immediately appoint an

attorney to represent Applicant on direct appeal. All time limits shall be calculated as if the sentence

had been imposed on the date on which the mandate of this Court issues. We hold that, should

Applicant desire to prosecute an appeal, he must take affirmative steps to file a written notice of

appeal in the trial court within 30 days after the mandate of this Court issues.




Delivered: August 24, 2011
Do Not Publish